281 F.2d 193
UNITED STATES of Americav.Ernest JENKINS, Appellant.
No. 13217.
United States Court of Appeals Third Circuit.
Submitted June 9, 1960.
Decided August 1, 1960.

Ernest Jenkins, pro se.
Hubert I. Teitelbaum, U. S. Atty., Thomas J. Shannon, Asst. U. S. Atty., Pittsburgh, Pa., for appellee.
Before BIGGS, Chief Judge, and HASTIE and FORMAN, Circuit Judges.
PER CURIAM.


1
Most of the issues raised by this appeal cannot be determined on a motion based on Section 2255, Title 28 U.S.C., but on consideration appear to be frivolous. The appellant, Jenkins, found guilty of selling and facilitating the sale of heroin and of conspiring to sell and to facilitate its sale, in violation of Section 174, Title 21 U.S.C.A., and Section 371, Title 18 U.S.C., complains inter alia of illegal search and seizure, of lack of a legal warrant, and of indictment by a grand jury on allegedly insufficient evidence. These issues properly could have been raised on appeal but Jenkins, represented by counsel of his own choosing, took none. See United States v. Rutkin, 3 Cir., 1954, 212 F.2d 641, 643.


2
Jenkins also alleges that false testimony was given against him during his trial but he in nowise specifies in what particular the evidence was perjurious. Moreover, he does not assert that the United States Attorney had any knowledge of the alleged perjury at the time of the trial. He also asserts that he was improperly represented because his attorney more than four months later expressed some doubt about the legality of the sentences imposed upon him. We find all of Jenkins' contentions to be without merit. The judgment appealed from will be affirmed.